                            UNITED STATES DISTRICT COURT                            r

                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION                         2O21AFF22      P;i   t4:t5

                                                      §                    --
                                                                                "   L:STkC       ;u:
BRANDON CALLIER,                                      §
                                                      §
                               Plaintiff,             §
                                                      §
               v.                                     §
                                                      §       3:21-CV-00023-KC
SUMMIT HORIZON FINANCIAL SERVICES, §
LLC, a Georgia Limited Liability Company and §
MORRIS LOBE                                  §
                                                      §
                               Defendants.            §
                                                      §


 PLAINTIFF'S MOTION TO STRIKE DEFENDANTS' MOTION TO DISMISS OR IN
                  THE ALTERNATIVE, TO TRANSFER

       Plaintiff, BRANDON CALLIER, hereby files this Motion to Strike Defendant's Motion

to Dismiss Or In The Alternative, To Transfer. (Dkt 6) Defendant Morris Lobe is not an attorney

and has improperly pled on behalf of Defendant Summit Horizon Financial Services, LLC. As

such, this Honorable Court should strike this motion in its entirety.

                A MOTION TO STRIKE IS APPROPRIATE IN THIS INSTANCE

       Federal Rule of Civil Procedure 12(f) states that "[t]he court may strike from a pleading

an insufficient defense of any redundant, immaterial, or scandalous matter." Although Rule

12(f) should be used sparingly, it is appropriate where Defendants' have acted impermissibly.

Defendant Morris Lobe (Lobe) acted impermissibly when he filed the Motion. Any person who

represents another person or entity before the Courts must be licensed to practice law. This was

confirmed by the Texas Supreme Court in Kunstoplast v Formosa Plastics, 937. S.W. 2d 455,

456 (Tex. 1996).
       Defendant Summit Horizon Financial Services, LLC (Summit) is a corporation organized

and existing under the laws of Georgia. Defendant Lobe is a natural person and is not admitted

to practice law in the Western District of Texas, State of Texas, or a licensed attorney of any

sort. On April 20, 2021 Lobe filed a Motion to Dismiss, or in the Alternative, to Transfer on

behalf of Defendant Summit. (Exhibit A)




            WHEREFORE. Summit Horizon Financial Services requests this Court to dismiss this action, or.

            in the alternative, to transfer this action to the Circuit Court   of Decatur County on the basis of
            improper venue. Summit Horizon Financial Services further requests all additional relief the

            Court may deem proper.

                           DATED, this the       17th       day of        April            ,   20_21.


                                                                     Respectfully submitted.

             Dated:     4/17/2021
                                                        Name:
                                                         Title:   Owner




       Defendant Lobe clearly indicates Defendant Summit is making the request and signs his

name as the owner and individual filing the request on behalf of Summit. This is an

unauthorized practice of law and the Court is correct to strike this pleading from the record.

                                                   CONCLUSION

       For the foregoing reasons, this Honorable Court should strike Defendants' Motion to

Dismiss or in the Alternative, to Transfer in its entirety. Defendant Lobe is not a licensed

attorney and cannot represent Defendant Summit in Court. Defendants should be deemed to




                                                        2
have not responded to Plaintiff's Original Complaint as the Defendant's pleading was

inadmissible under Texas Case Law and the Federal Rules of Civil Procedure.



Dated April 22, 2021                               Respectfully Submitted,




                                                   Brandon Callier
                                                   Plaintiff, Pro Se
                                                   6336 Franldin Trail Drive
                                                   El Paso, Texas 79912
                                                   Ca11ier74(grnai1.corn
                                                   915-383-4604
RECEIVED
     APR   22       2021                  UNITED STATES DISTRICT COURT
CLERK, U.S. DISTRICT COURT                 WESTERN DISTRICT OF TEXAS
WESTERN DISTRICIOFEXAS                          EL PASO DWISION
 BY________
      DE' ERK           ITS,'   (I

                                                                §
      BRANDON CALLIER,                                          §
                                                                §
                                           Plaintiff,           §
                                                                §
                                     V.                         §
                                                                §      3:21-C V-00023-KC
      SUMMIT HORIZON FINANCIAL SERVICES, §
      LLC, a Georgia Limited Liability Company and §
      MORRIS LOBE                                  §
                                                                §
                                           Defendants.          §
                                                                §



                                                 [PROPOSEDI ORDER

                Upon consideration of Plaintiff's Motion To Strike Defendants' Motion To Dismiss Or In

      The Alternative, To Transfer, it is this,          day of                    2021,


                ORDERED that Plaintiff's Motion To Strike Defendants' Motion To Dismiss Or In The

      Alternative, To Transfer be and is hereby GRANTED;


       D10)     1   )




                                                         United States District Judge
                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

                                                     §
BRANDON CALLIER,                                     §
                                                     §
                              Plaintiff,             §
                                                     §
                 v.                          §
                                             §              3:21-CV-00023-KC
SUMMIT HORIZON FINANCIAL SERVICES, §
LLC, a Georgia Limited Liability Company and §
MORRIS LOBE                                  §
                                                     §
                              Defendants.            §
_________________________________________________    §


                                CERTIFICATE OF SERVICE

       I hereby certify that on April 22, 2021 I caused a true copy   of the foregoing,
PLAINTIFF'S MOTION TO STRIKE DEFENDANTS' MOTION TO DISMISS OR IN
THE ALTERNATIVE, TO TRANSFER to be served via United States Postal Service to
Summit Horizon Financial Services, LLC's registered agent of record 1NCORP Services, Inc. at
9040 Roswell Road, Suite 500, Atlanta, Georgia 30350 and to Morris Lope at 503 E. Green
Street, Bainbridge, Georgia 38919.



April 22, 2021                               Respectfully submitted,




                                                 S
                                             Brandon Callier
                                             Plaintiff Pro Se
                                             6336 Franklin Trail Drive
                                             El Paso, TX 79912
                                             Callier74(gmail.com
